Order entered December 30, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-15-00819-CR

                               BRIAN JASON WHITE, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-80670-2013

                                           ORDER
         The Court GRANTS appellant’s December 28, 2015 second motion for extension of time

to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE